DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly introduced .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 18, the limitations, “back cover configured to releasably interlock with the front cover in a first configuration; wherein the front cover is configured to detachably couple with the back cover to hang from a ledge of the back cover in a second configuration” is confusing because it is not clear how the two configurations are different from one another. In both the first and second configurations the front and back covers are releasably coupled to each other and since the method of coupling the two covers is not distinguished, it is unclear how the two limitations are distinct from each other. Also the difference between the phrases “releasably interlock” and “detachbly couple” is not specified in the claims and is not clear.    Appropriate correction is required.
In claim 1, the limitations, “back cover configured to releasably interlock with the front cover in a first configuration; wherein the front cover is configured to detachably couple with the back cover to hang from a ledge of the back cover in a second configuration” is confusing because it is not clear how releasably interlocking or coupling the two front and back covers creates two separate first and second configurations. The above limitation describes coupling of the back cover to the front cover as a first configuration and the coupling of the front cover to the back cover as a second configuration; however this is a circular statement where the distinction between the two configurations is not clearly specified.    Appropriate correction is required.
In claim 1, the limitations, “back cover configured to releasably interlock with the front cover in a first configuration; wherein the front cover is configured to detachably couple with the back cover to hang from a ledge of the back cover in a second configuration” is confusing because it is not clear if the two configurations are alternatives or the terminal device could achieve both of the configurations in one 
In claim 10, the limitations, “the front cover is configured to removably couple with a rear cover… to define a first configuration; and hang from a ledge of the rear cover… in a second configuration” is confusing because it is not clear how the two configurations are achieved at the same time by the front cover and it is also not clear if the two configurations are alternatives or the terminal device could achieve both of the configurations in one assembly between the front and rear covers. For examination purposes the above limitations are interpreted as alternatives.     Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by No et al. (US 2007/0273548 A1).
In regards to claim 1, No teaches a terminal device (remote monitor, see fig. 2 and paragraph 46) comprising: a front cover (500); and a back cover (100-400) configured to releasably interlock with the front cover in a first or second configuration (500 coupled to 400 in a first configuration, see figs. 2-3, 4); wherein the front cover is configured to detachably couple with the back cover to hang from a ledge of the back cover in a second configuration (when the top bosses 520 are inserted into lower holes 420 to allow the front cover to hang from a ledge of the back cover 400, see below annotated fig. 3).

    PNG
    media_image1.png
    921
    615
    media_image1.png
    Greyscale

In regards to claim 2, No teaches that in the second configuration, the front cover extends at a location below a lowermost portion of the back cover (outer edge of 500 extends beyond outer surface of 400, see figs. 8 and 5-6; Also see below annotated figure; Also see above annotated fig. 3).

    PNG
    media_image2.png
    189
    293
    media_image2.png
    Greyscale

In regards to claim 3, No teaches that in the second configuration, a front surface of the front cover and a front surface of the back cover each face the same direction (see figs. 3-6 and above annotated fig. 3).
In regards to claim 4, No teaches that the front cover further comprises a plurality of hooked arms (plurality of elements 560, see figs. 3-4 and below annotated fig. 3) each having a hooked free end extending rearward from a rear surface of the front cover (hook hole 561 and end of 560 beyond hole 561 does not contain a hook, see figs. 3-4 and paragraph 67) and extending rearwardly from the rear surface of the front cover (560 extending rearward, see figs. 3-4 and below annotated fig. 3).


    PNG
    media_image3.png
    281
    521
    media_image3.png
    Greyscale


In regards to claim 5, No teaches that the back cover comprises a plurality of ledges (ledges between adjacent 460s, see figs. 3-4), the hooked free end of each of the plurality of hooked arms configured to rest atop an upper surface of a back cover ledge (561 and end of 560 rest in the slot 460, which is the upper surface of the ledge, see figs. 6, 5, and 8) and engage a rear surface of the ledge (561 and end of 560 in contact with the rear surface of the ledge through the slot 460, see fig. 6, 5 and 8).
In regards to claim 6, No teaches that the back cover further comprises a plurality catches (461), the catches extending rearwards relative to the rear surfaces of the ledges (relative to the back surfaces of the ledges between 460s, 461 extends downwards, see fig. 4), wherein the hooked free ends of the hooked arms are configured to extend into the catches when the hooked arms are engaged with the ledges (see figs. 5-8 and paragraphs 68 and 136).
In regards to claim 8, No teaches that the front cover is configured to limit access to an interior of the rear cover in the first configuration (front cover 500 covers rear cover 400, see fig. 2).
In regards to claim 9, No teaches that the second configuration allows access to the interior of the back cover (see below annotated fig. 3).
In regards to claim 10, No teaches a front cover (500) for a terminal device cover (400, 500, see fig. 3) comprising: a front surface (top surface of 500, see fig. 3); a rear surface (bottom surface of 500 removably couple with a rear cover (100-400) of the terminal device (see fig. 2) to define a first configuration (500 coupled to 400 in a first configuration, see figs. 2-3, 4); or hang from a ledge of the rear cover through an engagement between the ledge and the plurality of member in a second configuration (when the top bosses 520 are inserted into lower holes 420 to allow the front cover to hang from a ledge of the back cover 400, see below annotated fig. 3).

    PNG
    media_image1.png
    921
    615
    media_image1.png
    Greyscale

In regards to claim 11, No teaches that the plurality of members are hooked arms (plurality of elements 560, see figs. 3-4 and below annotated fig. 3) configured to removably couple with the ledge of the rear cover (561 and end of 560 rest in the slot 460, which is the upper surface of the ledge, see figs. 6, 5, and 8) to hang the front cover from the rear cover in the second configuration (see paragraph 159; Also see above annotated fig. 3).
In regards to claim 12, No teaches that the front cover limits access to an interior of the rear cover in the first configuration (front cover 500 covers rear cover 400, see fig. 2).
In regards to claim 13, No teaches that the front cover does not limit access to the interior of the rear cover when hanging from the ledge (see above annotated fig. 3).
In regards to claim 14, No teaches a method of installing a terminal device (monitor 1 installed in home, see fig. 1) comprising: releasably suspending an upper portion of a front cover to a lower portion of a rear cover (case 500 suspended to case 400 by passing bosses 520 through holes 420, see figs. 3-6; Also bosses 520 above 510 could be passed through holes 420 below 470 to suspend a portion of case 500 to lower portion of case 400, see figs. 3-4) to define a mounting assembly (via bosses 520 and holes 420, see figs. 2-6) using a hook mechanism (plurality of elements 560 with hook holes 561, see figs. 3-4 and above annotated fig. 3); attaching the rear cover to a mounting surface (attaching 400 to 100 via 433 and 133, see paragraphs 64-65); disassembling the mounting assembly by removing the front cover from the rear cover (by disconnecting 560, 561 from 461, see figs. 3-8), the rear cover remaining attached to the mounting surface following disassembly of the mounting assembly (case 400 being attached to 100 via 433, and 133, see fig. 7 independent of 500 being detached from 400 by disengaging 560, 561 from 461, see fig. 8); and attaching the front cover to the mounted rear cover to define a housing structure (see figs. 1-2, 11-12, and 21) using the hook mechanism (passing top hook elements 560 through the lower slots 460, see above annotated fig. 3).
In regards to claim 15, No teaches that the front cover and rear cover define the mounting assembly as the rear cover is attached to the mounting surface (case 400 attaches to 100 via 433, and 133, 
In regards to claim 16, No teaches that the rear cover is attached to the mounting surface prior to the front cover being attached to the rear cover to define the mounting assembly (case 400 attaches to 100 via 433, and 133, see fig. 7, which is independent of 500 being detached from 400 by disengaging 560, 561 from 461, see fig. 8; rear case 400 is capable of being attached to 100 prior to front case 500 being attached to the rear case 400, see figs. 2-8).
In regards to claim 17, No teaches an outer periphery of the rear cover (450, and side circumference of case 400, see figs. 3-6) and an outer periphery of the front cover (edge/rim of case 500, see figs. 3-6) extend generally concentrically relative to one another (see figs. 3-6 and paragraphs 66-67) when the front cover and rear cover define the housing structure (this is a contingent limitation in a method claim, see MPEP 2111.04; Also see figs. 2 and 12).
In regards to claim 18, No teaches that the front cover comprises a plurality of hooked arms (plurality of elements 560, see figs. 3-4 and below annotated fig. 3) each having a hooked free end extending rearward from a rear surface of the front cover (hook hole 561 and end of 560 beyond hole 561 does not contain a hook, see figs. 3-4 and paragraph 67) and each extending from an upper portion of the front cover (560 extending rearward, see figs. 3-4 and below annotated fig. 3), and the rear cover comprises a plurality of ledges (ledges between adjacent 460s, see figs. 3-4), and a plurality catches (461), along the lower portion (see figs. 3-4), wherein the plurality of hooked arms are configured to releasably couple with the plurality of ledges and catches (561 and end of 560 rest in the slot 460, which is the upper surface of the ledge, see figs. 6, 5, and 8) and engage a rear surface of the ledge (561 and end of 560 in contact with the rear surface of the ledge through the slot 460, see fig. 6, 5 and 8) to releasably suspend the front cover form the rear cover (see below annotated figure 3).

    PNG
    media_image1.png
    921
    615
    media_image1.png
    Greyscale

In regards to claim 19, No teaches that following disassembly of the mounting assembly, the front cover and rear cover define two discrete structures that are entirely detached from one another (case 400 attaches to 100 via 433, and 133, see fig. 7, which is independent of 500 being detached from 400 by disengaging 560, 561 from 461, see fig. 8).
In regards to claim 20, No teaches a display (510, 310, 320) having a rear surface () and a front surface (LCD 320) is supported by the front cover (320 exposed through 410 and 510, see paragraph 137), the rear surface of the display being positioned opposite the mounting surface (via bosses 181, see fig. 6 and paragraphs 82-84) while the mounting assembly is attached to the mounting surface (case 400 attaches to 100 via 433, and 133, see fig. 7, which is independent of 500 being detached from 400 by disengaging 560, 561 from 461, see fig. 8); further wherein, subsequent to attaching the rear cover to the mounting surface and prior to disassembling the mounting assembly (this is a contingent limitation, see MPEP 2111.04), a display cable (power line and communication system, see paragraph 13) connected to the display is attached to a terminal device control element (communication modes and remote monitor switch 810 and board 200, see paragraph 44) supported by the rear cover (by bosses 480, see paragraph 88) to determine whether the terminal device control element is capable of controlling the display to display one or more images (LCD segment 320 is capable of displaying one or more images, see claim 5 and abstract).

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benoni (US 2014/0301061 A1).
In regards to claim 1, Benoni teaches a terminal device (100, fig. 1a) comprising: a front cover (1, 111); a back cover (115, see figs. 1) configured to releasably interlock with the front cover in first configuration (see figs. 1a-1b).

    PNG
    media_image4.png
    369
    558
    media_image4.png
    Greyscale

In regards to claim 8, Benoni teaches that front cover is configured to limit access to an interior of the back cover when in the first configuration (111 overlaps and envelops 115, see fig. 1b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over No as applied to claim 6 above and further in view of Novotny (US 2017/0344037 A1).
In regards to claim 7, No teaches that a lower portion of the front surface of the back cover being defined by a bottom wall (see below annotated fig. 4) wherein the catches (461) are defined by openings extending at the bottom wall (461 in front of each opening slot 460, see below fig. 4) and the ledges extend upwards from an upper surface of the bottom wall (see below annotated fig. 4).

    PNG
    media_image5.png
    916
    606
    media_image5.png
    Greyscale


Novotny teaches that openings for guide (126) extend through the bottom wall (portion of the bottom wall of 93 below guide 134, see figs. 13, 10, 11, and 7).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have modified the bottom wall of the back cover of No by providing openings extending through the bottom wall as taught by Novotny in order to allow the guide portion (126) to engage with the projected feature (134) to secure and bring the front and back covers together (see paragraph 61, Novotny).
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. In response to applicant's argument, "No does not teach both the first and second configurations of claim 1," the examiner maintains the rejection of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M. A. S./
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763